Kobinson, J.
(dissenting). This is a mandamus proceeding by *615the sheriff of Ward county to compel the county auditor to give him a salary voucher for $25 a month for seven months in 1915 and all of the year 1916, because of the fact that since he took office there has been an increase in the population of the county from 26,000 to 28,000 as shown by the state census reports. The district court directed the additional allowance, advancing the salary from $2,700 to $3,000. When plaintiff sought and accepted the office, the statute was to this effect:
Sec. 3520. The salary of the sheriff shall be regulated by the population in his county, according to the last preceding official state or Federal census; no sheriff shall receive for his personal services in any one year more than $2,700 in counties having a population of 25,000 and not exceeding 26,000; $3,000 in counties having a population of 28,000.
Sec. 3521. In addition to the salary prescribed by the preceding section, the sheriff or his deputy or deputies shall be allowed 10 cents per mile for each and every mile actually and necessarily traveled in the performance of their official duties.
Sec. 3522. The sheriff or his deputy shall be allowed livery or auto- ‘ mobile hire not exceeding $5 per day, 40 miles to be considered a day’s drive.
Sec. 3520 fairly contemplates that a person accepting the office of sheriff under it shall receive as compensation one uniform salary, neither increasing nor diminishing during his term of office. It gives the sheriff a very liberal allowance as a salary with mileage and livery in excess of the salary.
In Ward county the sheriff’s greatest source of income in his mileage and livery. On every process he has 10 cents a mile going and coming. Often he goes in the same direction with several writs, making mileage on each; while passing along at the rate of 20 miles an hour, he may count $1 a mile in addition to the salary. To go precisely half a mile he hires an automobile, and may charge, as in some counties, $2.50. This makes $2 or more in addition to the mileage and salary. Thus in a recent case in Morton county now pending in this court, for summoning a special jury to assess damages, the fees charged by the sheriff were, mileage $55.80, and livery $70. That is the work of one day, and it is no part of the salary.
*616The sheriffs are commonly clever gentlemen of some political pull, wbicb they use to secure a big salary and big fees. Indeed, there is a great deception in giving a sheriff a “salary” in exchange for the smallest part of his fees. The people do commonly understand that all fees paid the sheriff are turned over to the county treasurer, and that delusion is fostered by the sheriff.
The statute, which names a part or moiety of the sheriff’s compensation a salary, does not contemplate' any increase of such salary during the time for which he is elected. If an increase of population demand an increase of service, it will be mainly in the mileage or automobile hire, which of itself gives a good salary. Indeed, under a proper law the commissioners of Ward county would find it easy to hire a good competent sheriff for the mileage alone, without any additional salary or automobile hire. There is no reason for holding that, under a fair construction of the statute, that part of the sheriff’s compensation which is misnamed a salary should be increased by reason of a change in the census during his term of office.
Order of the district court should be reversed and case dismissed.